On petition for writ of certiorari to the Circuit Court of Appeals for the Third Circuit.

Per Curiam:

Upon consideration of the return of the petitioners to the rule to show cause, the petition for writ of certiorari is granted, the decree of the Circuit Court of Appeals reversed, and the cause is remanded to the District Court with directions to vacate its decree and to dismiss the bill of complaint upon the ground that the cause is moot. Brownlow v. Schwartz, 261 U. S. 216, 217, 218; Alejandrino v. Quezon, 271 U. S. 528, 535, 536; Bracken v. Securities & Exchange Comm’n, 299 U. S. 504.